UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2057


UESTON LEWIS,

                Plaintiff - Appellant,

          v.

GORDON FERGUSON; TONY HAYWARD; BP,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Mark S. Davis, District Judge.
(2:15-cv-00252-DEM)


Submitted:   January 27, 2016             Decided:   February 5, 2016


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ueston Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ueston Lewis seeks to appeal the district court’s order

dismissing his complaint as time-barred.           We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

      Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).        “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.” Bowles v.

Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on August

7, 2015.   The notice of appeal was filed on Wednesday, September

9, 2015.   Because Lewis failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                 DISMISSED




                                    2